 In the Matter of THE MONTE GLOVE COMPANY, INC.andINTERNA-TIONALGLOVEWORKERS UNION OF AMERICA, LOCAL No. 94,AFFILIATED WITH THE A. F. OF L.Cases Nos. 0-1281 and R-1350.-Decided November 6, 1939GloveManufacturing Inditstry-Collective Bargaining:charges of, dismissedfor failure to prove majority,Board finds ballot of employee challenged inconsent election should have been counted,election results in tie vote whenchallenged ballot is opened and counted athearing-Investigation of Repre-sentatives:question concerning representation of employees : claim of the unionthat it represents a majority disputed by the respondent-UnitAppropriate forCollective Bargaining:production and maintenance employees,excluding super-visory and clericalemployees-Representatives:claim of union,results of con-sent election-ElectionOrderedMr. Colonel C. Sawyer,for the Board.Mr. Wilbur F. Pell,Shelbyville, Ind., forthe respondent.Mr. Thomas Durian,ofMilwaukee,Wis., for the Union.Mr. Albert J.Hoban,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 27, 1938, International Glove Workers Union of America,Local No. 94, affiliated with the A. F. of L., herein called the Union,filed charges with the Regional Director for the Eleventh Region(Indianapolis, Indiana), alleging that The Monte Glove Company,Inc., Shelbyville, Indiana, herein called the respondent, had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On September 7, 1938,. pursuant to agreement, a consentelection was conducted among the respondent's employees.On De-cember 10, 1938, the Union filed amended charges and on December15,1938,apetitionalleging that a question affecting com-merce had arisen concerning the representation of employees of the17 N. L. R. B., No. 25.405 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the Act.On March 14,1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1,as amended, ordered an investigation of representatives and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and acting pursuant to Section10 (c) (2) and Article II, Section 37 (b), of said Rules and Regula-tions ordered that the cases be consolidated for the purposes ofhearing.'Upon the above charges and. amended charges duly filed by theUnion, the Board, by the Regional Director, issued its complaintdated March 20, 1939, against the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (5) andSection 2 (6) and (7) of the Act. Copies of the complaint, the peti-tion, and notices of hearing thereon were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance that on October 7, 1938, November 2, 1938, and at alltimes thereafter the respondent refused to bargain collectively withthe Union as the exclusive representative of all the employees in anappropriate unit,arjthough the Union .was ,the .representative4or col-lective bargaining of a majority of the employees in said unit.On March 25, 1939, the respondent filed an answer admitting thatit had at all times since October 7, 1938, refused to bargain with theUnion but denied that the Union was the duly authorized representa-tive of a majority of its employees in an appropriate unit and deniedthat it had engaged in the unfair labor practices alleged in the com-plaint.The respondent's answer also alleged that the Act and theproceedings herein were in violation of its constitutional rights.OnMarch 25, 1939, the respondent also filed with the Regional Directora demurrer and a motion to dismiss the amended charges andcomplaint.Pursuant to notice, a hearing upon the petition and the complaintwas held in Shelbyville, Indiana, on April 6; 7, and 10, 1939, beforeWilliam P. Webb, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and par-ticipated in the hearing.The Union was represented by an officer.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all par-'On March 18, 1939,the Union tiled amended charges and an amended petition and onMarch28,1939,the Board issued an.amended order directing an investigation of repre-sentatives,and'consolidating the complaint and representation cases. THE MONTE GLOVE COMPANY, INC.407ties.During the hearing- the Trial Examiner made a number ofrulings on motions and on objections to the admission of evidence.He also denied the respondent's request for the issuance of threesubpoenasdaces tecum.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On May 4, 1939, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the parties, denying the re-spondent's motion to dismiss on which he had reserved ruling at thehearing and finding that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (5) and Section 2 (6) and (7) of the Act.He recommendedthat the respondent cease and desist from such unfair labor practicesand upon request bargain collectively with the Union and take cer-tain specified affirmative action to effectuate the policies of the Act.On May 16, 1939, the respondent filed exceptions to the IntermediateReport.Neither the respondent nor the Union filed briefs orrequested oral argument before the Board.The Board has considered the respondent's exceptions to the Inter-mediate Report and except as they are inconsistent with the findingsherein, hereby sustains them.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Monte Glove Company, Inc., an Indiana corporation, is en-gaged at its plant in Shelbyville, Indiana, in the manufacture, sale,and distribution of cotton-flannel gloves and mittens and jersey-clothgloves.During 1938 the value of the raw materials purchased bythe respondent for use at the Shelbyville plalit, consisting of cottonflannel, jersey cloth, knit tubing, gauntlet material, and thread,amounted to $70,181.44.Over 90 per cent of these raw materialswere purchased from firms outside the State of Indiana.During thesame year, approximately 80 per cent of the products manufacturedby the respondent were shipped to customers located outside the Stateof Indiana.The respondent employs approximately 70 persons and its grosspay roll for the year 1938 was $51,480.74.II.THE ORGANIZATION INVOLVEDInternational GloveWorkers Union of America, Local No. 94,affiliated with the American Federation of Labor is a labor organiza-tion admitting to membership the production employees of therespondent, excluding supervisory and clerical employees.247384-40-vol. 1.7-27 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED REFUSAL TO BARGAINA. The appropriate unitThe complaint alleges that all the production employees of therespondent in the Shelbyville plant, ' excluding officials of the com-pany, clerical, salaried, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining.The petitionalleges substantially the same unit. In an agreement for a consentelection entered into on August 29, 1938, and discussed below, theparties set forth a unit consisting of all production employees of therespondent at the Shelbyville plant excluding supervisory and clericalemployees.2Where the parties have consented to the conduct of anelection by the Regional Director in a stated unit we have held thatit is within our discretion to find such a unit appropriate to effectuatethe policies of the Act.3We find therefore that all the production and maintenance em-ployees of the respondent at the Shelbyville plant, excluding super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure to theemployees of the respondent the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.B. Representation by the Union of a majority in, the appropriate unitOn August 29, 1938, after the original charges alleging that therespondent had refused to bargain had been filed, by the Union, rep-resentatives of the Union and the respondent entered into an agree-ment for a consent election.The agreement was signed on behalf ofboth parties and provided that any dispute concerning the eligibilityof employees to participate and challenged ballots was to be de-termined by the Regional Director.On September 7, 1938, the election was duly conducted under thesupervision of Rush F. Hall, a Field Examiner of the Board, actingas agent for the Regional Director. Observers representing the Unionand observers representing employees opposed to the Union werepresent.During the course of the balloting the union observers2 It is clear from an examination of the pay rollwhichwas used at the consent electionthat all employees at the plant except clerical and supervisory employees were eligibleto vote. In accordance with our usual practice where the desires of the parties to includemaintenance employees within the term "production employees" is apparent, we shallexpressly include maintenance employees within the appropriate unit.Matter of HydrilCompany of CaliforniaandOilWorkers International Union, Ilydril Local 123, C. I. 0.,13N.L.R.B. 507 ;Matter of Kansas Milling CompanyandFlour,Feed, CerealdEtcvator Workers Union,No.29991, A. F. of L.,15 N. L. R. B. 71.3 SeeMatter of Harry Schwartz YarnCo.,Inc.,andTextileWorkers Organizing Com-mittee,12 N. L.R. B. 1139. THE MONTE GLOVE COMPANY, INC.409challenged the eligibility of Mae McClellan, Frank R. Williams, andJohn Thomas Young. Each of these employees voted and his ballotwas placed in a numbered white envelope, sealed in the presence ofthe observers and deposited in the ballot box.At the conclusion ofthe balloting the ballot box was opened and the votes counted.Ofthe 68 ballots cast in the election, 34 were cast for the Union, 31against the Union and, as noted above, 3 were challenged andremained uncounted.Thereafter, acting in accordance with Hall's instructions, repre-sentatives of the Union, of the employees opposed to the Union, andof the respondent submitted to the Regional Director information forhis consideration in determining the question concerning the eligibil-ity of the employees challenged.On September 14, 1938, the Re-gional Director issued a decision respecting the challenges in whichhe decided that McClellan and Williams were eligible to vote asproduction employees.He decided that John Thomas Young wasnot eligible.On September 15, 1938, acting pursuant to directionscontained in the Regional Director's decision, Hall reconvened theobservers at Shelbyville and in the presence of all except one of theobservers who was ill, opened the envelopes containing the ballots ofMcClellan and Williams.Both had been marked to signify that thevoters did not desire to be represented by the Union.On September 16, 1938, the Regional Director mailed to the re-spondent's attorney his certification of the results of the electionconducted on September 7, 1938.The tabulation of the ballots ascertified by the Regional Director show that the Union had received34 of 67 valid votes cast.On September 19, 1938, the respondentfiledwith the Regional Director its protest and objection to thecertification and on September 20, 1938, the Regional Director noti-fied the respondent that the procedure followed had been in accord-ance with the terms of the agreement for consent election.There-after the respondent refused to bargain with the Union and amendedcharges alleging new violations of Section 8 (5) of the Act weretherefore filed.At the hearing, the respondent contended that the Union did notreceive a majority of the votes cast in the consent election and wasthus not entitled to recognition.The ballot of John Thomas Youngwas opened and introduced in evidence. It indicated that he did notdesire to be represented by the Union.Thus, the question of whetherthe Union was designated by a majority of tha employees within theappropriate unit on September 7, 1938, depends upon the eligibilityof Young.The agreement for the consent election provided that all the em-ployees in the appropriate unit who were on the pay roll of July 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD2, 1938, except those who had quit or been discharged for cause be-tween that date and the date of the election should be eligible to vote.The election was conducted on September 7, 1938.On June 6, 1938, at the conclusion of his junior year at Shelby-i illeHigh School, Young, the son of the respondent's vice presidentand superintendent, was hired by the respondent as a production em-ployee.His duties were varied but consisted principally in makingboxes, taking incoming flannel tubing to the wareroom, spreadingcloth, and packing.During the summer vacation of 1938, he workedapproximately the same number of hours as the other productionemployees.His name appears on the pay roll of July 2, 1938.FromSeptember 8, 1938, until the hearing Young worked only after schooland on Saturdays.On the basis of the foregoing facts, we find that at the time of theelection Young was a production employee and should have been per-mitted to vote.'Accordingly only 34 of the 68 eligible employeeswho voted at the election designated the Union as their collectivebargaining agent.We find that the Union did not represent a majority of the re-in the complaint.We shall, therefore, dismiss the complaint.IV.THE QUESTION CONCERNING REPRESENTATIONAs disclosed by the results of the consent election the Union repre-sents a substantial number of the respondent's employees.At thetime of the hearing, the Union claimed to represent a majority ofsuch employees.The respondent, on the basis of the election, dis-putes the claim of the Union. The consent election, however, wasconducted over a year ago and the results thereof may not reflect thepresent desires of the employees.We find that a question has arisen concerning representation ofemployees of the respondent.V. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantial4SeeMatter of Armour & CompanyandLocal No. 511, United Packinghouse Workers ofAmerica, of Packinghouse Workers Organizing Committee,affiliatedwith the C. I. 0.,14 N. L. R. B. 865; Cf.Matter of Superior Felt and Bedding Companyand LocalNo.173,International Upholsterers Union, affiliated with the American Federation of Labor,14 N. L. R. B. 835. THE MONTE GLOVE COMPANY, INC.411relation totrade, traffic, and commerceamong the several States andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.VI.THE DETERMINATION OF REPRESENTATIVESThe Union submitted no evidence of majority representation atthe hearing although it claimed at that time to represent more thana majority of the employees in the appropriate unit.We find thatthe question concerning representation which has arisen can best beresolved by holding in election by secret ballot.Those employees inthe appropriate unit who were employed by the respondent duringthe pay-roll period next preceding the date of the issuance of theDirection of Election, excluding those who have since quit or beendischarged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the proceedings, the Board makes the following:CONCLUSIONS OF LAW1.The operations of the respondent,The Monte Glove Company,Inc., occur in commerce,within the meaning of Section 2(6) of theAct.2. International GloveWorkers Union of America,Local No. 94,affiliatedwiththe A.F. of L.,isa labor organization within themeaning of Section 2(5) of the Act.3.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (1) and(5) of the Act.4.A question affecting commerce has arisen concerning the rep-resentation of employees of the respondent within the meaning ofSection 9 (c) and Section 2 (6) and(7) of the Act.5.The production and maintenance employees of the respondentat its Shelbyville plant, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof la-kv and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that thecomplaint against The Monte Glove Company, Inc., be, and it herebyis, dismissed. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for purposes of collective bar-gaining with The Monte Glove Company, Inc., Shelbyville, In-diana, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection of Election, under the supervision of the Regional Directorfor the Eleventh Region, acting in this matter as agent for the Na-tional Labor Relations Board and subject to Article III, Section 9, ofsaid Rules and Regulations, among all the production and Inain-tenance employees of The Monte Glove Company, Inc., at the Shelby-ville plant, employed by the respondent during the pay-roll periodnext preceding the date of this Direction of Election, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, but excluding supervisory and clerical em-ployees, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byInternational Glove Workers Union of America, Local No. 94, affili-ated with the A. F. of L. for the purposes of collective bargaining.